DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 6, the limitation “holding the back pressure control valve, the back pressure formation part, and the valve accommodated in the accommodation part in the accommodation part” is not clear.  It is not understood what is encompassed by “holding”.  Does the limitation “holding” require a fixed relationship?  Are the components held but not fixed?

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 6, and 7 are rejected under 35 U.S.C. 102a1 as being anticipated by Jee et al. US-20100044172.
Regarding claim 1, Jee et al. discloses a flow passage (122) formation part that forms a flow passage (at least 122a) through which a liquid flows; a valve (126) configured to control a flow of the liquid in the flow passage; a back pressure control valve (130/124) configured to control a pressure in a back pressure chamber (PC) that provides a back pressure to the valve by inflow of the liquid (paragraph 32); a pressing part (at least 152/153) configured to press the back pressure control valve (130/124) in a direction in which the back pressure control valve closes (fig 2, paragraphs 33-35 and 39); an operation part  (140/142) configured to push out a plunger (150) toward the pressing part in accordance with an energized state in order to press the back pressure control valve by the pressing part in the direction in which the back pressure control valve closes (paragraphs 33-39); and an accommodation part (146) that is in a tubular shape (fig 2) with one side opening end narrower (fig 2, 146 bottom) than another side opening end, forms the back pressure chamber (PC, at least similar to Applicant’s figure 4 and 68P/67), accommodates at least the valve (126) and the back pressure control valve (124/130), and includes an expansion accommodation part (at least wherein 146 includes 148, paragraph 38) extending from the one side opening end and accommodating the operation part (fig 2, 140/146).
Regarding claim 6, Jee et al. discloses preparing an accommodation part (146/148) having an opening part on one end side (fig 2); inserting a back pressure control valve (124/130) configured to control a back pressure of a back pressure chamber (PC) from the opening part of the accommodation 
Regarding claim 7, Jee et al. discloses a cylinder (100) containing a liquid (fig 1, paragraph 27); a piston part (109) that is connected to a rod (108) movable in an axial direction and is movable in the cylinder (101/100); a flow passage formation part (122) that forms a flow passage (at least 122a) through which the liquid flows in accordance with a movement of the piston part (paragraphs 28-38); a valve (126) configured to control a flow of the liquid in the flow passage (122a); a back pressure control valve (124/130) configured to control a pressure in a back pressure chamber (PC) that provides a back pressure to the valve by inflow of the liquid (paragraph 33); a pressing part (152/153) configured to press the back pressure control valve in a direction in which the back pressure control valve closes (paragraph 33-39); an operation part (140/142) configured to push out a plunger (150) toward the pressing part in accordance with an energized state in order to press the back pressure control valve by the pressing part in the direction in which the back pressure control valve closes (paragraph 39); and an accommodation part (146) that is in a tubular shape with one side opening end narrower than another side opening end (fig 2), forms the back pressure chamber (PC), accommodates at least the valve (126) and the back pressure control valve (124/130), and includes an expansion accommodation part (at least 148) extending from the one side opening end and accommodating the operation part (fig 2, 140).



(s) 1, 6, and 7 are rejected under 35 U.S.C. 102a1 as being anticipated by Kamakura et al. US-20160025178.
Regarding claim 1, Kamakura et al. discloses a flow passage formation part (1)  that forms a flow passage (at least 1a) through which a liquid flows; a valve (3) configured to control a flow of the liquid in the flow passage; a back pressure control valve (21 and/or 21/22) configured to control a pressure in a back pressure chamber (P) that provides a back pressure to the valve by inflow of the liquid (paragraph 29); a pressing part (at least 22) configured to press the back pressure control valve (21) in a direction in which the back pressure control valve closes (figs 1 and 5, paragraph 62); an operation part  (38) configured to push out a plunger (43/44) toward the pressing part in accordance with an energized state in order to press the back pressure control valve by the pressing part in the direction in which the back pressure control valve closes (paragraph 50); and an accommodation part (at least 18/35) that is in a tubular shape (fig 1) with one side opening end narrower (fig 1) than another side opening end, forms the back pressure chamber (P, at least similar to Applicant’s figure 4 and 68P/67), accommodates at least the valve (3) and the back pressure control valve (21), and includes an expansion accommodation part (at least 35) extending from the one side opening end and accommodating the operation part (fig 1, 18/35).
Regarding claim 6, Kamakura et al. discloses preparing an accommodation part (at least 18/35) having an opening part on one end side (fig 1); inserting a back pressure control valve (21) configured to control a back pressure of a back pressure chamber (P) from the opening part of the accommodation part (fig 1); inserting a back pressure chamber formation part that forms the back pressure chamber (P) from the opening part of the accommodation part (fig 1 at or near 18 and P); inserting a valve (3) configured to control a flow of a liquid from the opening part of the accommodation part; and holding the back pressure control valve (fig 1), the back pressure formation part, and the valve accommodated in the accommodation part in the accommodation part (fig 1).
.

Allowable Subject Matter
Claims 2-5 are allowed.
The following is an examiner’s statement of reasons for allowance: As to claim 2, the above cited prior art (Jee et al. ) discloses a flow passage (122) formation part that forms a flow passage (at least 122a) through which a liquid flows; a valve (126) configured to control a flow of the liquid in the flow passage; a back pressure control valve (130/124) configured to control a pressure in a back pressure chamber (PC) that provides a back pressure to the valve by inflow of the liquid (paragraph 32) 
The prior art of record, taken alone or in combination, fails to disclose or render obvious a pressing part that is pressed against the back pressure control valve by an operation part that operates in accordance with an energized state, wherein the pressing part includes a groove part that allows the liquid to flow between the pressing part and the accommodation part in a state in which the pressing part and the accommodation part are in contact with each other when the operation part is in a non-energized state. 
As to claim 3, the above cited prior art (Jee et al. ) discloses a flow passage (122) formation part that forms a flow passage (at least 122a) through which a liquid flows; a valve (126) configured to control a flow of the liquid in the flow passage; a back pressure control valve (130/124) configured to control a pressure in a back pressure chamber (PC) that provides a back pressure to the valve by inflow of the liquid (paragraph 32) an accommodation part (146) that is in a tubular shape (fig 2) with one side opening end narrower (fig 2, 146 bottom) than another side opening end, forms the back pressure chamber (PC), accommodates at least the valve (126) and the back pressure control valve (124/130).
The prior art of record, taken alone or in combination, fails to disclose or render obvious a pressing part that is pressed against the back pressure control valve by an operation part that operates in accordance with an energized state, wherein the accommodation part includes a groove part that allows the liquid to flow between the accommodation part and the pressing part in a state in which the pressing part and the accommodation part are in contact with each other when the operation part is in a non-energized state. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES K HSIAO whose telephone number is (571)272-6259. The examiner can normally be reached 9-5, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.K.H/              Examiner, Art Unit 3657                                                                                                                                                                                          

/Robert A. Siconolfi/               Supervisory Patent Examiner, Art Unit 3657